Title: From Benjamin Franklin to John Winthrop, 1 May 1777
From: Franklin, Benjamin
To: Winthrop, John


Dear Sir,
Paris, May 1. 1777
I received your kind Letter of Feb. 28. which gave me great Pleasure.
I forwarded your Letter to Dr. Price, who was well lately, but his Friends, on his Acct., were under some Apprehensions from the Violence of Government, in consequence of his late excellent Publications in favour of Liberty. I wish all the Friends of Liberty and Man would quit that Sink of Corruption, and leave it to its Fate.
The People of this Country are almost unanimously in our favour. The Government has its reasons for postponing a War, but is making daily the most diligent Preparations; wherein Spain goes hand in hand. In the mean time America has the whole Harvest of Prizes made upon the British Commerce; a kind of Monopoly that has its Advantages, as by affording greater Encouragement to Cruisers, it encreases the Number of our Seamen, and thereby augments our naval Power.
The Conduct of those Princes of Germany who have sold the Blood of their People, has subjected them to the Contempt and Odium of all Europe. The Prince of Anspach, whose Recruits mutinied and refus’d to march, was oblig’d to disarm and fetter them and drive them to the Sea Side by the help of his Guards; himself attending in Person. In his Return he was publicly hooted by Mobs thro’ every Town he pass’d in Holland, with all sorts of reproachful Epithets. The King of Prussia’s Humour of obliging those Princes to pay him the same Toll per Head for the Men they drive thro’ his Dominions, as used to be paid him for their Cattle, because they were sold as such, is generally spoken of with Approbation; as containing a just Reproof of those Tyrants. I send you enclos’d one of the many Satires that have appear’d on this Occasion.
With best Wishes of Prosperity to yourself and to my dear Country, where I hope to spend my last Years and lay my Bones, I am, ever, Dear Sir, Your affectionate Friend and humble Servant
B.F.
To Mr Winthrop–Boston
